Title: [April 1791]
From: Washington, George
To: 




Thursday 7th. April. Recommenced my journey with Horses apparently well refreshed and in good spirits.
In attempting to cross the ferry at Colchester with the four Horses hitched to the Chariot by the neglect of the person who stood before them, one of the leaders got overboard when the boat was in swimming water and 50 yards from the Shore—with much difficulty he escaped drowning before he could be disengaged. His struggling frightned the others in such a manner that one after another and in quick succession they all got over board harnessed & fastened as they were and with the utmost difficulty they were saved & the Carriage escaped been dragged after them as the whole of it happened in swimming water & at a distance from the shore. Providentially—indeed miraculously—by the exertions of people who went off in Boats & jumped into the River as soon as the Batteau was forced into wading water—no damage was sustained by the horses, Carriage or harness.
Proceeded to Dumfries where I dined—after which I visited & drank Tea with my Niece Mrs. Thos. Lee.


   
   GW’s niece at Dumfries was Mildred Washington Lee, daughter of John Augustine Washington. Her husband Thomas Lee (1758–1805), a son of Richard Henry Lee, was practicing law in the town at this time.



 


Friday 8th. Set out about 6 oclock—breakfasted at Stafford Court House and dined and lodged at my Sister Lewis’s in Fredericksburgh.


   
   GW reached Fredericksburg “about 1 o’clock, P.M.” The citizens of the town, “not being apprized of his approach, were disappointed in the opportunity of evincing their respect . . . by meeting him previous to his arrival” (Phila. Gen. Adv., 22 April 1791).



 


Saturday 9th. Dined at an entertained [entertainment] given by the Citizens of the town. Received and answered an address from the Corporation.
Was informed by Mr. Jno. Lewis, who had, not long since been in Richmond, that Mr. Patrick Henry had avowed his interest in

the Yazoo company; and made him a tender of admission into it whh. he declined—but asking, if the Company did not expect the Settlement of the lands would be disagreeable to the Indians was answered by Mr. Henry that the Co. intended to apply to Congress for protection—which, if not granted they would have recourse to their own means to protect the settlement—That General Scott had a certain quantity of Land (I think 40,000 acres in the Company’s grant, & was to have the command of the force which was to make the establishment—and moreover that General Muhlenberg had offered £1000 for a certain part of the grant—the quantity I do not recollect if it was mentioned to me.


   
   “An elegant dinner was prepared at the Town-Hall . . . ; at 2 o’clock [GW] was waited on by some of the officers and principal inhabitants of the corporation, conducted to the place of entertainment, received by the Mayor, and introduced to those present” (Phila. Gen. Adv., 22 April 1791). The address delivered by Mayor William Harvey and a copy of GW’s response are in DLC:GW.



   
   Patrick Henry was a leading member of the Virginia Yazoo Company (MEADE [3]Robert Douthat Meade. Patrick Henry. 2 vols. Philadelphia and New York, 1957-69., 422–23; see entry for 28 April 1790).



 


Sunday 10th. Left Fredericksburgh about 6 Oclock. Myself, Majr. Jackson and one Servant breakfasted at General Spotswoods. The rest of my Servants continued on to Todds Ordinary where they also breakfasted. Dined at the Bowling Green and lodged at Kenner’s Tavern 14 Miles farther—in all 35 M.


   
   GW left town “attended by a large company of Gentlemen, of whom he took leave a few miles distant” (Phila. Gen. Adv., 22 April 1791). Dr. George Todd of Caroline County had died during the previous year, but his tavern at the site of present-day Villboro, Va., apparently remained open under his name. Kenner’s “Red house” stood about nine miles south of John Hoomes’s Bowling Green tavern and about two miles north of Burk’s Bridge, where the main road to Richmond crossed the Mattaponi River (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:176; COLLESChristopher Colles. A Survey of the Roads of the United States of America, 1789. Edited by Walter W. Ristow. Cambridge, Mass., 1961., 189).



 


Monday 11th. Took an early breakfast at Kinners—bated at one Rawlings’s half way between that & Richmd.—and dined at the latter about 3 Oclock. On my arrival was Saluted by the Cannon of the place—waited on by the Governor and other Gentlemen—and saw the City alluminated at Night.


   
   GW arrived in Richmond about 2:00 P.M. and during the evening “viewd the Capitol” (Va. Gaz. [Richmond], 13 April 1791; James Currie to Thomas Jefferson, 13 April 1791, DLC: Jefferson Papers). Beverley Randolph served as governor of Virginia 1788–91.



  

   

Tuesday 12th. In company with the Governor, The Directors of the James River Navigation Company—the Manager & many other Gentlemen. I viewed the Canal, Sluces, Locks & other Works between the City of Richmond & Westham. These together have brought the navigation to within a mile and half, or a Mile and ¾ of the proposed Bason; from which the Boats by means of Locks are to communicate with the tide water Navigation below. The Canal is of Sufficient depth every where but in places not brought to its proper width; it seems to be perfectly secure against Ice, Freshes & drift Wood. The locks at the head of these works are simple—altogether of hewn stone, except the gates & Cills and very easy & convenient to work. There are two of them, each calculated to raise & lower 6 feet. They cost, according to the Manager’s, Mr. Harris acct. about £3,000 but I could see nothing in them to require such a sum to erect them. The sluces in the River, between these locks and the mouth of the Canal are well graduated and easy of assent. To complete the Canal from the point to which it is now opened, and the Locks at the foot of them Mr. Harris thinks will require 3 years. Received an Address from the Mayor, Aldermen & Common Council of the City of Richmond at Three oclock, & dined with the Governor at four Oclock.
In the course of my enquiries—chiefly from Colo. Carrington—I cannot discover that any discontents prevail among the people at large, at the proceedings of Congress. The conduct of the Assembly respecting the assumption he thinks is condemned by them as intemperate & unwise and he seems to have no doubt but that

the Excise law—as it is called—may be executed without difficulty—nay more, that it will become popular in a little time. His duty as Marshall having carried him through all parts of the State lately, and of course given him the best means of ascertaining the temper & dispositions of its Inhabitants—he thinks them favorable towards the General Government & that they only require to have matters explained to them in order to obtain their full assent to the Measures adopted by it.

	
   
   GW was president of the James River Company 1785–95, but in name only. Edmund Randolph, one of the original directors of the company, acted as president from 1785 to 1789, when another director, Dr. William Foushee, assumed those duties. Besides Foushee, the current directors were John Harvie and David Ross. James Harris continued as manager (see entries for 17 May 1785 and 11 Mar. 1786).



   
   GW and his party began today’s tour at Harris’s home and ascended the canal “in 2 fine new Batteaus of David Ross, who had his Watermen dressed in red Coaties on the Occasion.” The boats, according to Dr. James Currie of Richmond, “took . . . 7 Minutes & 4 seconds by a stop watch” to pass through the canal’s two locks (Currie to Thomas Jefferson, 13 April 1791, DLC: Jefferson Papers). The address from the Richmond city officials and a copy of GW’s answer are in DLC:GW. The mayor was George Nicholson (CHRISTIANW. Asbury Christian. Richmond: Her Past and Present. Richmond, Va., 1912., 44).



   
   Edward Carrington, having been appointed United States marshal for Virginia 26 Sept. 1789 and supervisor of the federal revenue for the state 4 Mar. 1791, was now undertaking to perform the duties of both offices (Carrington to Alexander Hamilton, 4 April 1791, HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 8:240).


   
   
   assumption: State debts incurred during the War of Independence were to be assumed by the federal government under terms of a plan established by “An Act making provision for the [payment of the] Debt of the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 138–44 [4 Aug. 1790]). The Virginia General Assembly objected to this scheme on two principal grounds: that it would enlarge the powers of the federal government at the expense of state powers and that it would oblige Virginia, which had discharged much of its war debt, to pay part of the heavy debts that some northern states still had outstanding. Declaring the act warranted by “neither policy, justice, nor the constitution,” the assembly petitioned Congress on 16 Dec. 1790 to revise the act generally and in particular to repeal the part relating to the assumption of state debts (ASP, Finance,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 7:90–91). excise law: “An Act repealing, after the last day of June next, the duties heretofore laid upon Distilled Spirits imported from abroad, and laying others in their stead; and also upon Spirits distilled within the United States, and for appropriating the same” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 199–214 [3 Mar. 1791]).



 


Wednesday 13th. Fixed with Colo. Carrington (the supervisor of the district) the Surveys of Inspection for the District of this State & named the characters for them—an acct. of which was transmitted to the Secretary of the treasury.

Dined at a public entertainment given by the Corporation of Richmond.
The buildings in this place have encreased a good deal since I was here last but they are not of the best kind. The number of Souls in the City are .


   
   The Virginia revenue district was divided into six surveys, each of which was overseen by an inspector of the revenue under the general direction of the district supervisor. Nominations for the six Virginia inspectors were forwarded today to Secretary of the Treasury Alexander Hamilton by William Jackson (DLC:GW). Tobias Lear sent Hamilton commissions for the appointees on 1 June 1791 (Hamilton to Lear and Lear to Hamilton, 1 June 1791, and Lear to GW, 5 June 1791, DLC:GW).



   
   The dinner given for GW by the citizens of Richmond was held at the fashionable Eagle Tavern on Main Street (James Currie to Thomas Jefferson, 13 April 1791, DLC: Jefferson Papers). The population of Richmond in 1790 was 3,761.



 


Thursday 14th. Left Richmond after an early breakfast & passing through Manchester received a salute from cannon & an Escort of Horse under the command of Captn. David Meade Randolph as far as Osbornes where I was met by the Petersburgh horse & escorted to that place & partook of a Public dinner given by the Mayor & Corporation and went to an assembly in the evening for the occasion at which there were between 60 & 70 ladies.
Petersburgh which is said to contain near 3000 Souls is well situated for trade at present, but when the James River navigation is compleated and the cut from Elizabeth River to Pasquotanck effected it must decline & that very considerably. At present it receives at the Inspections nearly a third of the Tobacco exported from the whole State besides a considerable quantity of Wheat and flour—much of the former being Manufactured at the Mills near the Town. Chief of the buildings in this town are under the hill & unpleasantly situated but the heights around it are agreeable.
The Road from Richmond to this place passes through a poor Country principally covered with Pine except the interval lands on the [James] River which we left on our left.


   
   The small town of Manchester, established in 1769, was “a sort of suburb to Richmond,” lying on the south bank of the James River across from the city (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 2:427).


   
   
   David Meade Randolph (c.1758–1830), who lived at Presque Isle on the James River near Bermuda Hundred, was a captain of dragoons during the War of Independence. In the fall of this year GW named him to succeed Edward Carrington as United States marshal for Virginia (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 59–62).




   
   GW’s welcome to Petersburg was apparently a tumultuous one. “So great was the desire of the people to see him,” reported Edward Carrington, who accompanied GW to the town, “that by the time of his arrival, there were not less than several thousands after him” (Carrington to James Madison, 20 April 1791, DLC: Madison Papers). At the dinner, held at Robert Armistead’s tavern on Sycamore Street, “a number of patriotic toasts were drank, attended by a discharge of cannon,” and it was probably there that Mayor Joseph Westmore presented GW with yet another civic address (Dunlap’s American Daily Adv. [Philadelphia], 29 April 1791). The text of Petersburg’s address and of GW’s brief reply are in DLC:GW. The evening assembly was at the Mason’s Hall in Blandford, which had become part of Petersburg in 1784. The town fathers had decided against a general illumination for fear of fire among the many wooden buildings (SCOTT AND WYATTJames G. Scott and Edward A. Wyatt, IV. Petersburg’s Story: A History. Petersburg, Va., 1960., 44–47, 133–35). Petersburg’s population in 1790 was 2,828.



   
   Plans to link the Elizabeth River, a branch of the James, with the Pasquotank River in northeastern North Carolina by digging a canal through the Dismal Swamp were approved by the Virginia General Assembly in 1787 and by the North Carolina General Assembly in 1790 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:479–94, 13:145–46; N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 25:83–93; brown [3], 31–39).



 


Friday 15th. Having suffered very much by the dust yesterday and finding that parties of Horse, & a number of other Gentlemen were intendg. to attend me part of the way to day, I caused their enquiries respecting the time of my setting out, to be answered that, I should endeavor to do it before eight O’clock; but I did it a little after five, by which means I avoided the inconveniences abovementioned.
I came twelve miles to breakfast, at one Jesse Lees, a tavern newly set up upon a small scale, and 15 miles farther to dinner and where I lodged, at the House of one Oliver, which is a good one for horses, and where there are tolerable clean beds. For want of proper stages I could go no farther. The road along wch. I travelled to day is through a level piney Country, until I came to Nottaway, on which there seems to be some good land. The rest is very poor & seems scarce of Water.
Finding that the two horses wch. drew my baggage waggon were rather too light for the draught; and, (one of them especially) losing his flesh fast, I engaged two horses to be at this place this evening to carry it to the next stage 20 Miles off in the Morning, and sent them on led to be there ready for me.


   
   The Nottoway River joins the Blackwater River at the North Carolina line to form the Chowan River, which empties into Albemarle Sound.



 


Saturday 16th. Got into my Carriage a little after 5 Oclock, and travelled thro’ a cloud of dust until I came within two or three miles of Hix’ ford when it began to rain. Breakfasted at one Andrews’

a small but decent House about a mile after passing the ford (or rather the bridge) over Meherrin river. Although raining moderately, but with appearances of breaking up, I continued my journey—induced to it by the crouds which were coming into a general Muster at the Court House of Greensville who would I presumed soon have made the Ho. I was in too noizy to be agreeable. I had not however rode two miles before it began to be stormy, & to rain violently which, with some intervals, it contind. to do the whole afternoon. The uncomfortableness of it, for Men & Horses, would have induced me to put up; but the only Inn short of Hallifax having no stables in wch. the horses could be comfortable, & no Rooms or beds which appeared tolerable, & every thing else having a dirty appearance, I was compelled to keep on to Hallifax; 27 miles from Andrews—48 from Olivers and 75 from Petersburgh. At this place (i.e., Hallifax) I arrived about Six Oclock, after crossing the Roanoke on the South bank of which it stands.
This River is crossed in flat Boats which take in a carriage & four horses at once. At this time, being low, the water was not rapid but at times it must be much so, as it frequently overflows its banks which appear to be at least 25 ft. perpendicular height.
The lands upon the River appear rich, & the low grounds of considerable width but those which lay between the different rivers—namely Appamattox—Nottaway—Meherrin—and Roanoke are all alike flat, poor & covered principally with pine timber.
It has already been observed that before the rain fell I was travelling in a continued cloud of dust but after it had rained sometime, the Scene was reversed, and my passage was through water; so level are the Roads.
From Petersburgh to Hallifax (in sight of the road) are but few good Houses, with small appearances of wealth. The lands are cultivated in Tobacco—Corn—Wheat & oats but Tobacco, & the raising of Porke for market, seems to be the principal dependence of the Inhabitants; especially towards the Roanoke. Cotten & flax are also raised but not extensively.
Hallifax is the first town I came to after passing the line between the two states, and is about 20 Miles from it. To this place Vessels by the aid of Oars & setting poles are brought for the produce which comes to this place and others along the River; and may be carried 8 or 10 Miles higher to the falls which are neither great nor of much extent; above these (which are called the great falls) there are others; but none but what may with a little improvement be passed. This town stands upon high ground; and it

is the reason given for not placing it at the head of the navigation there being none but low grounds between it and the falls. It seems to be in a decline, & does not it is said contain a thousand souls.


   
   Hicks’s (Hix’s) ford, now the site of Emporia, Va., was designated the seat of Greensville County when the county was formed in 1780, and seven years later a permanent courthouse was finished on the south side of the river (GAINES [1]William H. Gaines, Jr. “Courthouses of Brunswick and Greensville Counties.” Virginia Cavalcade 19 (Winter 1970): 37–41., 40). The bridge was described by an English traveler during or shortly before the Revolution as being “remarkably lofty, and built of timber” (SMYTHJ. F. D. Smyth. A Tour in the United States of America: containing An Account of the Present Situation of that Country; The Population, Agriculture, Commerce, Customs, and Manners of the Inhabitants; Anecdotes of several Members of the Congress, and General Officers in the American Army; and Many other very singular and interesting Occurrences . . .. 2 vols. London, 1784., 1:81). The Meherrin River is a branch of the Chowan.



   
   Halifax was laid out in 1758 as the county seat of Halifax County and during the Revolution was a frequent meeting place for the North Carolina legislature. The falls of the Roanoke River are near present-day Roanoke Rapids, N.C. The river flows into the Albemarle Sound.



 


Sunday 17th. Colo. Ashe Representative of the district in which this town stands, and several other Gentlemen called upon, and invited me to partake of a dinner which the Inhabitants were desirous of seeing me at & excepting it dined with them accordingly.


   
   “The reception of the President at Halifax,” wrote Samuel Johnston of Edenton to James Iredell on 23 May 1791, “was not such as we could wish tho in every other part of the Country he was treated with proper attention.” There is a local tradition that the dinner for GW was held at the Eagle Tavern near the river (HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 75–76). John Baptista Ashe (see entry for 1 April 1790) served in Congress 1789–93. He was later elected governor of North Carolina but died before his inauguration.



 


Monday 18th. Set out by Six oclock—dined at a small house kept by one Slaughter 22 Miles from Hallifax and lodged at Tarborough 14 Miles further.
This place is less than Hallifax, but more lively and thriving; it is situated on Tar River which goes into Pamplico Sound and is crossed at the Town by means of a bridge a great height from the Water and notwithstanding the freshes rise sometimes nearly to the arch. Corn, Porke and some Tar are the exports from it. We were recd. at this place by as good a salute as could be given with one piece of artillery.


   
   Slaughter’s tavern was probably operated by James Slaughter (died c.1799) of Halifax County, who was listed in the 1790 census as head of a household of 12 whites and 20 slaves (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 64).



   
   Tarboro, N.C., seat of Edgecombe County, was settled in 1732 and officially established in 1760. The town gave GW a somewhat feeble welcome, undoubtedly because the citizens learned only at eight o’clock the previous evening that GW might pass through Tarboro, and even then it was not clear

when he would arrive, if at all (Thomas Blount to Samuel Simpson, 17 April 1791, BLOUNTAlice Barnwell Keith et al., eds. The John Gray Blount Papers. 4 vols. Raleigh, N.C., 1952–82., 2:168–69).



   
   The Tar River becomes the Pamlico River lower down and flows into Pamlico Sound. Floods on the river had previously carried away several wooden bridges at Tarboro, despite their considerable height and width for the times (SMYTHJ. F. D. Smyth. A Tour in the United States of America: containing An Account of the Present Situation of that Country; The Population, Agriculture, Commerce, Customs, and Manners of the Inhabitants; Anecdotes of several Members of the Congress, and General Officers in the American Army; and Many other very singular and interesting Occurrences . . .. 2 vols. London, 1784., 1:101).



 


Tuesday 19th. At 6 Oclock I left Tarborough accompanied by some of the most respectable people of the place for a few Miles. Dined at a trifling place called Greenville 25 Miles distant and lodged at one Allans 14 Miles further a very indifferent house without stabling which for the first time since I commenced my Journey were obliged to stand without a cover.
Greenville is on Tar River and the exports the same as from Tarborough with a greater proportion of Tar—for the lower down the greater number of Tar markers [makers] are there. This article is, contrary to all ideas one would entertain on the subject, rolled as Tobacco by an axis which goes through both heads. One horse draws two barrels in this manner.


   
   Greenville, N.C., seat of Pitt County, was incorporated in 1771 as Martinsborough; its name was changed in 1786 to honor Nathanael Greene. Allen’s tavern was run by Shadrach Allen (born c.1752) of Pitt County, one of the county’s delegates to the state legislature 1788–89 and to the state convention of 1789 that ratified the United States Constitution. In 1790 he had 8 whites in his household and 15 slaves (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 148).



 


Wednesday 20th. Left Allans before breakfast, & under a misapprehension went to a Colo. Allans, supposing it to be a public house; where we were very kindly & well entertained without knowing it was at his expence until it was too late to rectify the mistake. After breakfasting, & feeding our horses here, we proceeded on & crossing the River Nuse 11 miles further, arrived in Newbern to dinner.
At this ferry which is 10 miles from Newbern, we were met by a small party of Horse; the district Judge (Mr. Sitgreave) and many of the principal Inhabitts. of Newbern, who conducted us into town to exceeding good lodgings. It ought to have been mentioned that another small party of horse under one Simpson, met us at Greensville, and in spite of every endeavor which could comport with decent civility, to excuse myself from it, they would attend me to Newburn. Colo. Allan did the same.
This town is situated at the confluence of the rivers Nuse & Trent, and though low is pleasant. Vessels drawing more than 9 feet Water cannot get up loaded. It stands on a good deal of

ground, but the buildings are sparce and altogether of Wood; some of which are large & look well. The number of Souls are about 2000. Its exports consist of Corn, Tobacco, Pork—but principally of Naval stores & lumber.


   
   The home that GW mistook for a tavern was apparently that of John Allen of Craven County, who was one of Craven’s representatives in the legislature 1788–94 and in the convention of 1789. He was probably the John Allen listed in the 1790 census as head of a household of 5 whites and 27 slaves and may have been a brother of Shadrach Allen (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 131–32; BLOUNTAlice Barnwell Keith et al., eds. The John Gray Blount Papers. 4 vols. Raleigh, N.C., 1952–82., 3:33, n.78; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 80). Allen’s military title must have derived from state or local service (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 22:954).



   
   The citizens of New Bern, seat of Craven County and the “place . . . generally reckon’d to be the Capital of North Carolina” despite the fact that the legislature often met elsewhere, were better prepared for GW’s coming than their neighbors to the north had been (ATTMORELida Tunstall Rodman, ed. Journal of a Tour to North Carolina by William Attmore, 1787. James Sprunt Historical Publications 17, no. 2. Chapel Hill, N.C., 1922., 45). Three military units were mustered to welcome him. His escort from West’s ferry was the recently formed Craven County Light Horse commanded by a Captain Williams. At the edge of town the New Bern Volunteers, infantrymen commanded by Capt. Edward Pasteur, one of the state’s assistant United States marshals, joined the procession, and at GW’s lodgings—said to be the John Wright Stanly house at Middle and New streets—“he was saluted by a discharge of fifteen guns from Captain Stephen Tinker’s Company of Artillery,” followed by “fifteen vollies and a feu-de-joye from the Volunteers. In the evening the town was elegantly illuminated” (Dunlap’s American Daily Adv. [Philadelphia], 13 May 1791; DILLAlonzo Thomas Dill. Governor Tryon and His Palace. Chapel Hill, N.C., 1955., 227).



   
   The ferry over the Neuse River, where GW crossed about 1:00 P.M., was West’s ferry, also called at various times in its long history Graves’s, Kemp’s, Curtis’s, and Street’s ferry (POWELL [3]William S. Powell. The North Carolina Gazetteer. Chapel Hill, N.C., 1968., 479; ATTMORELida Tunstall Rodman, ed. Journal of a Tour to North Carolina by William Attmore, 1787. James Sprunt Historical Publications 17, no. 2. Chapel Hill, N.C., 1922., 14–15, 21; ASBURYElmer T. Clark et al., eds. The Journal and Letters of Francis Asbury. 3 vols. London and Nashville, 1958., 1:534, 2:628).



   
   The horsemen who crossed the Neuse with GW were members of the Pitt County Light Horse, commanded by Capt. Samuel Simpson, who served the county in the state legislature in 1792 and 1796–97 (WHEELERJohn H. Wheeler. Historical Sketches of North Carolina, From 1584 to 1851. Philadelphia, 1851., 2:347). This troop was to have met GW in Tarboro, but so short was the notice given of his approach that the men apparently were unable to assemble until GW arrived in Greenville, almost halfway through their county (Thomas Blount to Samuel Simpson, 17 April 1791, BLOUNTAlice Barnwell Keith et al., eds. The John Gray Blount Papers. 4 vols. Raleigh, N.C., 1952–82., 2:168–69).



   
   John Sitgreaves (1757–1802), a prominent New Bern lawyer and the town’s representative in the state legislature 1786–89, was named United States attorney for the district of North Carolina by GW in June 1790 and was raised to judge of the district the following December. He was a militia officer during the War of Independence, seeing action at the disastrous Battle of Camden in 1780, and served in the Continental Congress 1784–85 (ASHESamuel A. Ashe et al., eds. Biographical History of North Carolina: From Colonial Times to the Present. 8 vols. Greensboro, N.C., 1905–17., 2:398–400).



   
   The Trent River is a relatively short tributary of the Neuse River, which rises in central North Carolina and flows into Pamlico Sound near Ocracoke Inlet, where vessels entered from the Atlantic.



 


Thursday 21st. Dined with the Citizens at a public dinner given by them; & went to a dancing assembly in the evening—both of

which was at what they call the Pallace—formerly the government House & a good brick building but now hastening to ruins. The company at both was numerous—at the latter there were abt. 70 ladies.
This town by Water is about 70 miles from the Sea but in a direct line to the entrance of the river not over 35 and to the nearest Seaboard not more than 20, or 25. Upon the River Nuse, & 80 miles above Newbern, the Convention of the State that adopted the federal Constitution made choice of a Spot, or rather district within which to fix their Seat of Government; but it being lower than the back Members (of the Assembly) who hitherto have been most numerous inclined to have it they have found means to obstruct the measure but since the Cession of their Western territory it is supposed that the matter will be revived to good effect.


   
   GW sat down to dinner with the citizens at 4:00 P.M.; he remained at the ball until 11:00 P.M. Earlier in the day he walked around New Bern and during the afternoon received an address from a committee of local freemasons representing St. John’s Lodge No. 2. A general address from the town’s inhabitants was also given to him apparently at West’s ferry the previous day. (Dunlap’s American Daily Adv. [Philadelphia], 13 May 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 84–87; both addresses and copies of GW’s replies are in DLC:GW).



   
   The palace, built in 1767–70 at the urging of Gov. William Tryon (1729–1788), served as residence for North Carolina’s governors until 1780 and as an occasional meeting place for the General Assembly until 1794 (DILLAlonzo Thomas Dill. Governor Tryon and His Palace. Chapel Hill, N.C., 1955., 110–19, 206, 258). It was “almost in ruins” in 1784 when the German traveler Johann David Schoepf saw it. “The inhabitants of the town,” he explained, “took away everything they could make use of, carpets, panels of glass, locks, iron utensils, and the like, until watchmen were finally installed to prevent the carrying-off of the house itself. The state would be glad to sell it, but there is nobody who thinks himself rich enough to live in a brick house” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:128–29). William Attmore of Philadelphia who visited the palace in 1787 reported that “the Town’s people use one of the Halls for a Dancing Room & One of the other Rooms is used for a School Room. . . . The King of G. Britain’s Arms, are still suffered to appear in a pediment at the front of the Building; which considering the independent spirit of the people averse to every vestige of Royalty appears Something strange” (ATTMORELida Tunstall Rodman, ed. Journal of a Tour to North Carolina by William Attmore, 1787. James Sprunt Historical Publications 17, no. 2. Chapel Hill, N.C., 1922., 16).



   
   The question of a new capital had troubled North Carolina politics since 1777. Unable to decide the matter, the legislature referred it to the state’s Ratifying Convention of 1788, which rejected the United States Constitution. On 2 Aug. 1788 the convention voted to fix the seat of government within ten miles of Isaac Hunter’s tavern in Wake County near the falls of the Neuse, but to let the legislature determine the exact spot within that radius. In 1792 land was purchased and the city of Raleigh was laid out in Wake County; by the end of 1794 a small brick statehouse was erected there (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 22:26–29, 33; LEFLER AND NEWSOMEHugh Talmage Lefler and Albert Ray Newsome. North Carolina: The History of a Southern State. Chapel Hill, N.C., 1954., 243–45).



 



Friday 22d. Under an Escort of horse, and many of the principal Gentlemen of Newbern I recommenced my journey. Dined at a place called Trenton which is the head of the boat navigation of the River Trent wch. is crossed at this place on a bridge and lodged at one Shrine’s 10 M farther—both indifferent Houses.


   
   GW left New Bern “under a discharge of cannon.” He was undoubtedly relieved that the light horse and citizens accompanied him only “a few miles out of town” (Dunlap’s American Daily Adv. [Philadelphia], 13 May 1791). Some of the strains of traveling were now beginning to tell. “We have, all things considered, come on tolerably well,” GW had written Tobias Lear the previous day. “yet, some of the horses, especially the two last bought, are not a little worsted by their journey; and the whole, if brought back, will not cut capers as they did at starting out” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 31:284–85). At Trenton, N.C., seat of Jones County, GW is said to have dined at a tavern known as “the Old Shingle House” (W.P.A. [8]W.P.A. Writers’ Project. North Carolina: A Guide to the Old North State. American Guide Series. Chapel Hill, N.C., 1939., 286). There also he was greeted by more freemasons, the members of King Solomon’s Lodge, who presented him with a short address (DLC:GW). No reply has been found.



   
   Shine’s tavern, which a contemporary informant described as “one of the best,” was apparently run by John Shine of Jones County. He appears in the 1790 census as head of a household of nine whites and eight slaves (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:380; ASBURYElmer T. Clark et al., eds. The Journal and Letters of Francis Asbury. 3 vols. London and Nashville, 1958., 2:722; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 144).



 


Saturday 23d. Breakfasted at one Everets 12 Miles—bated at a Mr. Foys 12 Miles farther and lodged at one Sages 20 Miles beyd. it—all indifferent Houses.


   
   John Everit of Duplin County may have been proprietor of the place where GW breakfasted (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 190). Foy’s tavern, described by an informant as “but tolerable,” was apparently operated by James Foy of Onslow County, a bachelor who owned 31 slaves (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:380; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 143). Robert Sage of Onslow County, whom a traveler in 1786 called “a fine jolly Englishman,” had his tavern at Holly Shelter Bay about a mile south of present-day Holly Ridge (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 279; POWELL [3]William S. Powell. The North Carolina Gazetteer. Chapel Hill, N.C., 1968., 233).



 


Sunday 24th. Breakfasted at an indifferent House about 13 miles from Sages and three Miles further met a party of Light Horse from Wilmington; and after them a Commee. & other Gentlemen of the Town; who came out to escort me into it, and at which I arrived under a federal salute at very good lodgings prepared for me, about two O’clock. At these I dined with the Commee. whose company I asked.
The whole road from Newbern to Wilmington (except in a few places of small extent) passes through the most barren country I ever beheld; especially in the parts nearest the latter; which is no other than a bed of white Sand. In places, however, before we

came to these, if the ideas of poverty could be seperated from the Land, the appearances of it are agreeable, resembling a lawn well covered with evergreens and a good verdure below from a broom or course grass which having sprung since the burning of the woods had a neat & handsome look especially as there were parts entirely open and others with ponds of water which contributed not a little to the beauty of the Scene.
Wilmington is situated on Cape Fear River, about 30 Miles by water from its mouth, but much less by land. It has some good houses pretty compactly built—The whole undr. a hill; which is formed entirely of Sand. The number of Souls in it amount by the enumeration to about 1000, but it is agreed on all hands that the Census in this state has been very inaccurately & shamefully taken by the Marshall’s deputies; who, instead of going to Peoples houses, & there, on the spot, ascertaining the Nos.; have advertised a meeting of them at certain places, by which means those who did not attend (and it seems many purposely avoided doing it, some from an apprehension of its being introductory of a tax, & others from religious scruples) have gone, with their families, unnumbered. In other instances, it is said these deputies have taken their information from the Captains of militia companies; not only as to the men on their Muster Rolls, but of the souls in their respective families; which at best, must in a variety of cases, be mere conjecture whilst all those who are not on their lists—Widows and their families &ca. pass unnoticed.
Wilmington, unfortunately for it, has a mud bank  miles below, ovr. which not more than 10 feet water can be brought at common tides; yet it is said vessels of 250 Tonns have come up. The qty. of shipping, which load here annually, amounts to about 12,000 Tonns. The exports consist chiefly of Naval Stores and lumber—Some Tobacco, Corn, Rice & flax seed with Porke. It is at the head of the tide navigation: but inland navigation may be extended 115 miles farther to and above Fayettesville which is from Wilmington 90 miles by land, & 115 by Water as above. Fayettesville is a thriving place containing near  Souls. 6,000 Hhds. of Tobacco, & 3000 Hhds. of Flax Seed have been recd. at it in the course of the year.


   
   The New Hanover County tavern at which GW breakfasted was probably Jennett’s. Its proprietor may have been Jesse Jennett (Jinnett) who appears in Currituck County in the 1790 census, but in New Hanover in that of 1800 (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:380; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 20; N.C. 1800 CENSUSRonald Vern Jackson, Gary Ronald Teeples, and David Schaefermeyer, eds. North Carolina 1800 Census Index. Bountiful, Utah, 1974., 118).



   
   The Wilmington Troop of Horse, commanded by Capt. Henry Toomer,

met GW about 12 miles from town, and the gentlemen of the town, all on horseback, greeted him about six miles farther down the road. Stepping out of his chariot, GW mounted one of his horses and rode the remaining distance to Wilmington, preceded by four dragoons with a trumpet and followed by the rest of his escort. His servants and baggage brought up the rear of the procession.



   
   The federal salute which GW received on reaching the town was a “tripple” one—three rounds of fifteen shots each—fired by a battery of four guns under the command of Capt. John Huske. GW then, according to a newspaper account, was escorted to his lodgings “through an astonishing concorse of people of the town and country, whom, as well as the ladies that filled the windows and balconies of the houses, he saluted with his usual affability and condencension. Upon his alighting, the acclamations were loud and universal. The Ships in the harbour, all ornamented with their colours, added much to the beauty of the scene.” GW’s lodgings were at Mrs. Ann Quince’s house on the east side of Front Street near the river. “Authenick information” of GW’s approach had arrived at Wilmington only the previous day, and “the House which was at first intended by the inhabitants for his reception and accommodation not being ready,” Mrs. Quince, widow of John Quince (died c.1776), “cheerfully made an offer to the town of her elegant House and furniture for that purpose, which was gratefully accepted.” Mrs. Quince lodged elsewhere during GW’s stay. The dinner with the seven members of the town’s welcoming committee, said to have been at Dorsey’s tavern also on Front Street, was short. Afterwards GW “took a walk round the town, attended by them and many other gentlemen” (Columbian Centinel [Boston], 11 June 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 104–7, 115).



   
   Wilmington, seat of New Hanover County, and Fayetteville, seat of Cumberland County, were both settled in the early 1730s. Wilmington was incorporated in 1739/40, and Fayetteville, first called Campbelltown, in 1762. The name was changed in 1786 to honor the marquis de Lafayette. Fayetteville’s population in 1790 was 1,536 (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 9). Wilmington’s exact population is not given in the 1790 census. Robert Hunter, Jr., a Scottish traveler who visited the town in 1786, reported: “The inhabitants, white and black, are estimated at 1,200—the proportion four blacks to a white” (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 286–87).



 


Monday 25th. Dined with the Citizens of the place at a public dinner given by them. Went to a Ball in the evening, at which there were 62 ladies—illuminations, Bonfires &ca.


   
   The town’s welcoming committee today presented GW with an address of the inhabitants to which GW replied briefly as usual. The address and the text of GW’s remarks are both in DLC:GW. The dinner is said to have been at Jocelin’s (Joslin’s) tavern, and the ball at the Assembly Hall on Front Street between Orange and Ann streets. A newspaper account of the ball reported that GW “appeared to be equally surprised and delighted, at the very large and brilliant assembly of ladies, whom admiration and respect for him had collected together” (Columbian Centinel [Boston], 11 June 1791; HENDERSONArchibald Henderson. Washington’s Southern Tour, 1791. Boston and New York, 1923., 114–15).



 



Tuesday 26th. Having sent my Carriage across the day before, I left Wilmington about 6 oclock accompanied by most of the Gentlemen of the Town, and breakfasting at Mr. Ben. Smiths lodged at one Russ’ 25 Miles from Wilmington—an indifferent House.


   
   GW crossed the Cape Fear River in a “Revenue-barge, manned by six American Captains of ships, in which the standard of the United States was displayed.” As previously arranged, the gentlemen of the town attended him in “boats from the shipping in the harbour, under their national colours,” while in the background could be heard “the firing of cannon, accompanied by the acclamations of the people, from the wharves and shipping” (Columbian Centinel [Boston], 11 June 1791).


   
   
   Col. Benjamin Smith (1756–1826) of Brunswick County lived at Belvidere plantation about four miles west of Wilmington on the Brunswick River, an arm of the Cape Fear. Owner of 221 slaves in 1790, Smith was, despite a hotheaded tendency to duel, a prosperous and influential planter. He represented his county in the legislature for many years and from 1810 to 1811 was governor of North Carolina. During the early days of the War of Independence, he apparently served under GW in some capacity—as an aide it is often said—although he was not a commissioned officer in the Continental Army; his rank of colonel was a militia appointment made in 1789 (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 22:358). In forwarding some letters to GW six days after this visit, Smith took the opportunity to profess his great attachment to him—“that Attachment with which I was inspired at New York & Long Island in 1776” (Smith to GW, 1 May 1791, DNA: RG 59, Misc. Letters; ASHESamuel A. Ashe et al., eds. Biographical History of North Carolina: From Colonial Times to the Present. 8 vols. Greensboro, N.C., 1905–17., 2:401–5; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 190).



   
   From Belvidere GW was escorted for ten miles by the Wilmington troop and Col. Thomas Brown (1744–1811) of neighboring Bladen County, commander of the horse for the district of Wilmington (Columbian Centinel [Boston], 11 June 1791). Russ’s tavern, run by Francis, John, or Thomas Russ of Brunswick County, was typical of the “very bad” public accommodations that GW had been warned to expect between Wilmington and his next major stop, Georgetown, S.C. (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:380; HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 189).



   
   At Russ’s this evening Congressman William Barry Grove (1764–1818) of Fayetteville arrived with an address from “the Merchants, Traders, and Principal Inhabitants” of that town. Grove had expected to present it to GW at Belvidere, but reaching that place about an hour after GW’s departure, he had been obliged to ride on to Russ’s (Columbian Centinel [Boston], 11 June 1791). The address dated 15 April 1791 and a copy of GW’s reply to it are in DLC:GW.



 


Wednesday 27th. Breakfasted at Willm. Gause’s a little out of the direct Road 14 Miles—crossed the boundary line between No. & South Carolina abt. half after 12 oclock which is 10 miles from Gauses. Dined at a private house (one Cochrans) about 2 miles farther and lodged at Mr. Vareens 14 Miles more and 2 Miles short of the long bay. To this house we were directed as a Tavern, but

the proprietor of it either did not keep one, or would not acknowledge it. We therefore were en[ter]tained (& very kindly) without being able to make compensation.


   
   William Gause (died c.1801) of Brunswick County also ran a “very indifferent” tavern (“memorandum of distances,” N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:380). Listed as head of a household of 8 whites and 37 slaves in 1790, he later became a strong Methodist supporter and a good friend of Bishop Francis Asbury, who stopped at his place several times (HEADS OF FAMILIES, N.C.Heads of Families at the First Census of the United States Taken in the Year 1790: North Carolina. 1908. Reprint. Baltimore, 1966., 189; ASBURYElmer T. Clark et al., eds. The Journal and Letters of Francis Asbury. 3 vols. London and Nashville, 1958., 2:109, 185, 283, 324). James Cochran of All Saints Parish, Georgetown District, S.C., was living alone in 1790 according to the census (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 50).



   
   Jeremiah Vareen, Sr., of All Saints Parish (now Horry County, S.C.), kept a public house for some years “near the Long Bay, and a little out of the road,” but apparently quit the business before this time. His son, Jeremiah Vareen, Jr., was said to be now living in the house, which was described as “a wretched one” (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:381). Both Vareens still resided in this sparsely populated parish in 1800 (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 50; S.C. 1800 CENSUSRonald Vern Jackson et al., eds. South Carolina 1800 Census. 2d ed. Provo, Utah, 1975., 543; SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:156).



   
   The Long Bay is the part of the Atlantic Ocean that washes the curving Carolina coast between Cape Fear, N.C., and Georgetown, S. C., but on many eighteenth-century maps the name seems to apply specifically to the waters off the 16–mile stretch of sand called the Long Beach, now Myrtle Beach, S.C., and its vicinity (MOUZONHenry Mouzon and others. “An Accurate Map of North and South Carolina with their Indian Frontiers . . . .” London, 1775., map).



 


Thursday 28th. Mr. Vareen piloted us across the Swash (which at high water is impassable, & at times, by the shifting of the Sands is dangerous) on to the long Beach of the Ocean; and it being at a proper time of the tide we passed along it with ease and celerity to the place of quitting it which is estimated 16 miles. Five Miles farther we got dinner & fed our horses at a Mr. Pauleys a private house, no public one being on the road; and being met on the Road, & kindly invited by a Docter flagg to his house, we lodged there; it being about 10 miles from Pauleys & 33 from Vareens.


   
   Both the Long Beach and the swash, a narrow channel cutting inland from the ocean, had to be crossed at low tide (“memorandum of distances,” 1791, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 15:381; VERMEElizabeth Cometti, trans. and ed. Seeing America and Its Great Men: The Journal and Letters of Count Francesco dal Verme, 1783–1784. Charlottesville, Va., 1969., 52–53). On Henry Mouzon’s 1775 map of the Carolinas the name “Lewis Swash” appears at the northernmost entrance to the beach, about two miles south of a house labeled “Varene.” The beach itself is labeled “Eight Mile Swash,” apparently indicating the fact that the road there was often washed over by the high tide. Johann David Schoepf, who traversed the Long Beach in 1784, noted, “Here for 16 miles the common highway runs very near the shore. Lonely and desolate as this part of the road is, without shade and with no dwellings in sight, it is by no means a tedious road. The number of shells washed up, sponges, corals, sea-grasses and weeds, medusae, and many other ocean-products which strew the beach, engage and excite the attention of the traveller at every step. . . . This beach-road consisted for the most part of shell-sand, coarse or fine. . . . So far as the otherwise

loose sand is moistened by the play of the waves it forms and extremely smooth and firm surface, hardly showing hoof-marks” (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 2:161–62).


   
   
   
   George Pawley of All Saints Parish was in 1790 head of a household of 4 whites and 15 slaves (HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 50).



   
   Dr. Henry Collins Flagg (1742–1801), a physician, lived at Brookgreen plantation on the Waccamaw River in All Saints Parish. He came to South Carolina from Rhode Island before the War of Independence and during the war was chief surgeon of Nathanael Greene’s southern army. In 1784 he married Rachel Moore Allston, widow of Capt. William Allston (1738–1781), who developed Brookgreen (ROGERS [2]George C. Rogers, Jr. The History of Georgetown County, South Carolina. Columbia, S.C., 1970., 172–73, 256; LACHICOTTEAlberta Morel Lachicotte. Georgetown Rice Plantations. Columbia, S.C., 1955., 24, 55).



 


Friday 29th. We left Doctr. Flaggs about 6 oclo[ck] and arrived at Captn. Wm. Alstons’ on the Waggamaw to Breakfast.
Captn. Alston is a Gentleman of large fortune and esteemed one of the neatest Rice planters in the state of So. Carolina and a proprietor of some of the most valuable grounds for the Culture of this article. His house which is large, new, and elegantly furnished stands on a sand hill, high for the Country, with his rice fields below; the contrast of which with the lands back of it, and the Sand & piney barrens through which we had passed is scarcely to be conceived.
At Captn. Alstons we were met by General Moultree, Colo. Washington & Mr. Rutledge (son of the present Chief Justice of So. Carolina) who had come out that far to escort me to town. We

dined and lodged at this Gentlemens and Boats being provided we [left] the next morning.


   
   William Alston (1756–1839), a veteran of Francis Marion’s partisan brigade, bought 1,206 acres on the Waccamaw River in 1785 and developed it into the prosperous plantation that he called Clifton. Below his two-story mansion, his marshy rice lands were cultivated by work gangs from his force of 300 slaves, the largest holding in All Saints Parish and one of the largest in the state (GROVESJoseph A. Groves. The Alstons and Allstons of North and South Carolina: Compiled from English, Colonial and Family Records with Personal Reminiscences; Also Notes of Some Allied Families. 1901. Reprint. Easley, S.C., 1976., 53; LACHICOTTEAlberta Morel Lachicotte. Georgetown Rice Plantations. Columbia, S.C., 1955., 22–24; HEADS OF FAMILIES, S.C.Heads of Families at the First Census of the United States Taken in the Year 1790: South Carolina. 1908. Reprint. Salt Lake City, 1978., 50).



   
   William Moultrie (1730–1805), William Washington (1752–1810), and John Rutledge, Jr. (1766–1819), came to Clifton to escort GW not just to Georgetown but to their own city, Charleston. Moultrie, hero of the defense of Charleston harbor against a British fleet in June 1776, became a Continental major general before the end of the war and served as governor of South Carolina 1785–87 and 1792–94. GW’s kinsman William Washington was also a war hero. Born in Virginia, he distinguished himself as an infantry captain in the Virginia line during the northern campaign of 1776. Switching to the cavalry, he rose to the rank of lieutenant colonel and in Dec. 1779 was ordered to take his dragoons to the Carolinas where he proved his personal bravery in a succession of skirmishes and battles. In 1782 he married a South Carolina heiress and settled in an elegant Charleston town house. Young Rutledge, recently returned from a long gentleman’s tour of Europe, was representing his father John Rutledge, Sr. (1739–1800), who, having been elected chief justice in February of this year, was now obliged to attend the court’s spring circuit (John Rutledge, Sr., to GW, 15 April 1791, DLC:GW; see entry for 3 May 1791). John Rutledge, Jr., later became a controversial Federalist politician, serving in the United States Congress 1797–1803 (COMETTIElizabeth Cometti. “John Rutledge, Jr., Federalist.” Journal of Southern History 13 (1947): 186–219., 186–219).



 


Saturday 30th. Crossed the Waggamaw to George town by descending the River three miles. At this place we were recd. under a Salute of Cannon, & by a Company of Infantry handsomely uniformed. I dined with the Citizens in public; and in the afternoon, was introduced to upwards of 50 ladies who had assembled (at a Tea party) on the occasion.
George Town seems to be in the shade of Charleston. It suffered during the war by the British, havg. had many of its Houses burnt. It is situated on a pininsula betwn. the River Waccamaw & Sampton Creek about 15 Miles from the Sea. A bar is to be passed, over which not more than 12 feet water can be brot. except at spring tides; which (tho’ the Inhabitants are willing to entertain different ideas) must ever be a considerable let to its importance; especially if the cut between the Santee & Cowper Rivers should ever be accomplished.
The Inhabitants of this place (either unwilling or unable) could give no account of the number of Souls in it, but I should not compute them at more than 5 or 600—Its chief export Rice.



   
   GW was rowed to Georgetown “by seven captains of vessels, dressed in round hats trimmed with gold lace, blue coats, white jackets, &c. in an elegant painted boat. On his arriving opposite the market he was saluted by the artillery, with fifteen guns, from the foot of Broad-street; and on his landing he was received by the light-infantry company with presented arms, who immediately after he passed, fired thirteen rounds” (Md. Journal [Baltimore], 17 May 1791). A committee of seven gentlemen escorted GW to his lodgings, said to be Benjamin Allston’s house on Front Street, and at 2:00 P.M. they presented GW with an address from the inhabitants of Georgetown and its vicinity. Immediately afterwards he received another address from the Masonic brethren of Prince George’s Lodge No. 16. Both addresses and copies of GW’s replies are in DLC:GW.



   
   At the public dinner, which began at 4:00 P.M., GW sat in a chair that “was beautifully ornamented with an arch composed of laurel in full bloom.” A similarly decorated chair awaited him in the festooned assembly room where the tea party was held following the dinner, but GW “declined the formality of being placed in a manner unsocial.” Instead of sitting in the chair after being introduced to the ladies, he “seated and entertained several of them” there “in succession.” The dress of the ladies on this occasion was conspicuously patriotic. “There appeared,” said a newspaper account, “sashes highly beautified with the arms of the United States, and many of the ladies wore head-dresses ornamented with bandeaus, upon which were written, in letters of gold, either ‘Long life to the President,’ or ‘Welcome to the hero’” (Md. Journal [Baltimore], 31 May 1791). A ball apparently followed the tea party.



   
   Georgetown, established 1735, lies at the head of Winyah Bay where the Waccamaw, Pee Dee, and Sampit rivers converge. A detachment of British soldiers occupied the town from July 1780 to May 1781, but the burning resulted from internecine warfare between Patriot and Loyalist partisans after the British departure: on 25 July 1781 Thomas Sumter sent some of his South Carolina State Troops to plunder the property of Loyalists in the Georgetown area, and a few days later a Loyalist privateer retaliated by attacking and burning the town (BASS [2]Robert D. Bass. Gamecock: The Life and Campaigns of General Thomas Sumter. New York, 1961., 202–3; Nathanael Greene to Continental Congress, 25 Aug. 1781, DNA:PCC, Item 155).



   
   The Santee River, which enters the Atlantic a short distance south of Georgetown, is fed by several large branches extending far into the Carolina piedmont, but its usefulness as a trade route from that rapidly developing region was limited by lack of a good harbor at its mouth. As early as 1770 a proposal was made to build a canal linking the Santee, about 100 miles above its mouth, with the headwaters of the Cooper River, which flows into Charleston harbor, and in Mar. 1786 the South Carolina General Assembly chartered a company to build such a canal. Construction, however, did not begin until 1793, and work was not completed until 1800 (SAVAGEHenry Savage, Jr. River of the Carolinas: The Santee. 1956. Reprint. Chapel Hill, N.C., 1968., 240–53; PORCHERFrederick A. Porcher. The History of the Santee Canal. 1875. Reprint. Moncks Corner, S.C., 1950.).



